Citation Nr: 0929763	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
Veteran's bilateral hearing loss was not present in service 
or until many years thereafter and is not related to service 
or to an incident of service origin.

2.  The preponderance of the medical evidence shows that the 
Veteran's tinnitus was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.




The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in December 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, private, and VA treatment records, and has 
afforded him a VA examination.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.  Service Connection

The Veteran contends that his hearing loss and tinnitus were 
incurred during, or caused by, noise exposure during service.  
Specifically, the Veteran has reported that he was exposed to 
noise from the rifle range, infiltration courses, dynamite 
explosions, and machine-guns. The Veteran has indicated that 
he did not have or notice hearing loss during service or 
directly following service, but rather, that his hearing loss 
showed up in later years.  See August 2006 Notice of 
Disagreement.    

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  As 
discussed below, however, there is no competent evidence 
showing that hearing loss was manifest to a degree of 10 
percent or more during the first year following the Veteran's 
separation from service, service connection on a presumptive 
basis is not warranted in this case.  See 38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records contain no evidence 
of hearing impairment by VA standards.  Rather, his October 
1950 pre-induction examination and his March 1953 separation 
examination reveal whispered voice hearing test results of 
15/15 bilaterally.  Service treatment records are also devoid 
of complaints of, or treatment for, tinnitus.  




Post-service, the evidence of record shows that the Veteran 
did not seek treatment for hearing loss until 2002, almost 50 
years following separation from service.  In June 2002, the 
Veteran underwent audiological testing with Dr. Debra Shimon.  
A graph of the June 2002 audiogram has been associated with 
the claims file, but may not be interpreted by the Board.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Based on the results 
of the audiogram, Dr. Shimon diagnosed the Veteran with mild 
to severe sloping sensorineural hearing loss bilaterally.  
Dr. Shimon also noted the Veteran's reports of tinnitus and 
that the Veteran had a positive family history of hearing 
loss.  Significantly, although Dr. Shimon noted the Veteran's 
belief that his hearing loss was caused by noise exposure 
during service, she did not provide an opinion as to the 
etiology of any hearing loss present.  

The Veteran underwent further audiological testing at VA in 
September 2005.  The results of the Veteran's September 2005 
audiological testing revealed hearing loss in accordance with 
VA standards.  See 38 C.F.R. § 3.385.   At his evaluation, 
the Veteran reported having constant noises/sounds in both of 
his ears.  The Veteran also reported military noise exposure 
from dynamite, bazookas, and 50-calliber machine guns.  The 
VA physician did not provide an opinion as to the etiology of 
the Veteran's hearing loss.  

In March 2006, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
folder.  The examiner noted that the Veteran had normal 
whispered voice tests in 1951 and 1953, and that hearing 
tests in June 2002 showed mild to severe hearing loss.  The 
Veteran reported having difficulty hearing for the past 10 
years and tinnitus for the past 30 years.  The Veteran also 
reported military noise exposure to explosions and weapon 
fire without hearing protection and recreational noise 
exposure from hunting without hearing protection; he denied 
occupational noise exposure.   




The results of the Veteran's March 2006 audiological testing 
revealed hearing loss in accordance with VA standards.  See 
38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with 
moderate to severe bilateral sensorineural hearing loss, as 
well as tinnitus.  The examiner also reported that, without 
detailed audiometric records from the Veteran's time in 
military service, he could not assess the relationship 
between the Veteran's hearing loss and his military noise 
exposure without resorting to mere speculation.  The examiner 
also provided the opinion that the Veteran's tinnitus was 
less likely than not due to military noise exposure.  In this 
regard, the examiner noted that the Veteran's reported date 
of onset of tinnitus did not coincide with his dates of 
service.  Finally, the examiner concluded that he could not 
provide an opinion as to the etiology of the Veteran's 
tinnitus without resorting to mere speculation, and could not 
assess the relationship between tinnitus and hearing loss 
without resorting to mere speculation.  

Although the Veteran contends that noise trauma during 
service caused his bilateral hearing loss and tinnitus, he 
has submitted no competent medical evidence or opinion to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(2008) (defining competent medical evidence).  While the 
Veteran is competent to report the symptoms of hearing loss 
and tinnitus, see Layno v. Brown, 6 Vet. App. 465 (1994) 
(defining competent testimony as that which the witness has 
actually observed and is within the realm of his personal 
knowledge through use of his senses), his statements 
regarding the etiology of these conditions are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran's 
opinion is insufficient to provide the requisite nexus 
between his bilateral hearing loss and tinnitus and his time 
in service.  

Further, the Veteran has not reported a continuity of 
symptomatology since service, but rather, has reported that 
hearing loss was not present until approximately 1996, more 
than 40 years following separation from service, and that 
tinnitus did not begin until approximately 1976, more than 20 
years following separation from service.  Moreover, the 
lengthy period of almost 50 years without treatment for these 
conditions is evidence that there has not been a continuity 
of symptomatology, which weighs heavily against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran was likely exposed to 
noise trauma while in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed bilateral 
hearing loss and tinnitus.  Rather, the March 2006 VA 
examiner reported that he could not relate the Veteran's 
hearing loss to his military service without resorting to 
mere speculation, and specifically found that the Veteran's 
tinnitus was less likely than not due to military noise 
exposure.  Significantly, the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility. 38 C.F.R. § 3.102 (2008); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993);  see also Roberts v. West, 13 
Vet.App. 185, 189 (stating that the fact that the medical 
opinion was inconclusive does not mean that the examination 
was inadequate).   

While several of the Veteran's treating doctors have noted 
his reports of noise exposure during service, none of these 
doctors has attributed his hearing loss to such exposure.  
Additionally, the Board notes that evidence that is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" and a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Howell v. 
Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

Accordingly, based on the foregoing, the Board finds that the 
preponderance of the medical evidence shows that the 
Veteran's bilateral hearing loss and tinnitus are not related 
to service or to an incident of service origin, including in-
service noise exposure.  The evidence in this case is not so 
evenly balanced so as to allow for application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).  Therefore, the Veteran's 
claims for service connection for hearing loss and tinnitus 
are denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


